Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Species 3b in the reply filed on 16 May 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 8, 11, 13, and 15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 16 May 2022.

Drawings
The drawings are objected to as failing to comply with C.F.R 1.84(h)(3) because hatching must be used to indicate section portions of an object, and must be made by regularly spaced oblique parallel lines spaced sufficiently apart to enable the lines to be distinguished without difficulty.  MPEP 608.02 V. 
The drawings are objected to as failing to comply with C.F.R 1.84(t) because the sheets of drawings should be numbered in consecutive Arabic numerals, starting with 1, within the sight as defined in paragraph (g) of this section. These numbers, if present, must be placed in the middle of the top of the sheet, but not in the margin. The numbers can be placed on the right-hand side if the drawing extends too close to the middle of the top edge of the usable surface. The drawing sheet numbering must be clear and larger than the numbers used as reference characters to avoid confusion. The number of each sheet should be shown by two Arabic numerals placed on either side of an oblique line, with the first being the sheet number and the second being the total number of sheets of drawings, with no other marking MPEP 608.02 V. 	
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "610" and "620" have both been used to designate barb.  
The drawings are objected to because reference character 100 is not directed to a sensor in figure. 1.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “200” has been used to designate both sensor and assembly.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because reference character “312” has been used to designate bulge and enlarged outer diameter.
The disclosure is objected to because reference character “330” has been used to designate container and direction.  
The disclosure is objected to because reference character “310” has been used to designate thread and thread structure.  
The disclosure is objected to because of the following informalities: reference character 620 is floating with no associated structure.  
Appropriate correction is required.
The disclosure is objected to because of the following informalities: the disclosure interchanges reference characters while describing different embodiments.  E.g. lid 111 is used with unit 201.  
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: securing device in claim 1, fastening arrangement in claim 5, and sealing arrangement in claim 14.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 14 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  The disclosure does not provide adequate structure to perform the claimed function of attaching the container lid to the opening of the container.  The specification does not demonstrate that applicant has made an invention that achieves the claimed function because the invention is not described with sufficient detail that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The limitation of claim 14 of “a sealing arrangement attaching the container lid to eh opening of the container” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  The specification is devoid of adequate structure to perform the claimed function.  There is no disclosure of any particular structure, either explicitly or inherently, to perform the attaching.  The use of the term sealing arrangement is not adequate structure for performing the attaching function because it does not describe a particular structure for performing the function.  As would be recognized by those of ordinary skill in the art, there are many different ways to effect attaching.  The specification does not provide sufficient details such that one of ordinary skill in the art would understand which mechanical structures perform(s) the claimed function.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
The limitation of claim 14 of “a sealing arrangement attaching the container lid to the opening of the container” is led to be indefinite.  From the original disclosure “a sealing arrangement thus comprises, for example, a sealing ring which, when the measuring instrument is mounted, runs along the, for example, circular container opening and seals the container”, “The container is sealed by a sealing arrangement, e.g. a sealing ring which is pressed against the upper edge of the container when the container lid is screwed on”, and “sealing of the lid 111 is achieved by the sealing arrangement 145, e.g. a sealing ring”.  It appears that the function of the sealing arrangement is to seal the container and not attach to the container.  In light of the original disclosure the claim will be interpreted as if the container lid includes a sealing arrangement for sealing the container lid and the container.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 6 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 6 fails to further limit claim 5 from which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-4 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ashrafzadeh (US 20100101317) further in view of Schutz (US 5169021).
Claim 1:  Ashrafzadeh discloses a lid 18 (tamper-proof sensor arrangement), comprising: a sensing device 20 (electronics unit) including: a sensor 34 configured to be mounted on or in some opening of some container, the sensor 34 being configured to detect a level 32 (process variable) in that container and a common enclosure 50 (housing) configured to house the sensor 34, wherein the lid 18 (tamper-proof sensor arrangement) is a screw-on lid (see fig. 5 & P. 0060).
Ashrafzadeh does not disclose a securing device configured to detect or prevent the sensor from being removed from the opening of the container.
Schutz teaches a lateral rim 17 of a closing lid 14 having an eye 26 (securing device) joined to an eye 26 on a chamber 13 by a lead seal or embossed seal (see fig. 3 and C. 2 L. 42-47).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified a lateral edge of the lid 18 (tamper-proof sensor arrangement) to include an eye 26 (securing device), as taught by Schutz, in order to provide tamper evidence.
The eye 26 (securing device) of the combination is capable of detecting the sensor 34 being removed from the opening of some container.
The securing device for detecting or preventing the sensor from being removed from the opening of the container is/are interpreted under 35 U.S.C. 112(f) as an eyelet on the lateral edge of the container lid, a device on the structure with the second inner thread which is designed to prevent the housing from being unscrewed or to break visibly when the housing is unscrewed, a safety cover cap, a grub screw/clamping screw, and equivalents thereof.
Claim 2:  The combination discloses wherein the sensing device 20 (electronics unit) further includes: a power source 38 (power supply unit) providing electrical power supply to the sensing device 20 (electronics unit); a transmitter 36 (communication unit); and an antenna, wherein the power source 38 (power supply unit), the transmitter 36 (communication unit), and the antenna are housed in the common enclosure 50 (housing) (see P. 0039 & 0054).
Claim 3:  The combination discloses a container lid 18 having a downward angled lateral edge with a first inner thread configured to screw the container lid 18 onto some container (see fig. 5 & P. 0060).
Claim 4:  The combination discloses wherein the eye 26 (securing device) is an eyelet on the lateral edge of the container lid 18, the eyelet being configured to permit a seal of some container to be passed therethough or attached thereto (see fig. 3 and C. 2 L. 42-47 ‘021).
Claim 16:  The combination discloses wherein the sensor 34 is a level sensor (see P. 0046).

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ashrafzadeh (US 20100101317) and Schutz (US 5169021) as applied to claim 3 above, and further in view of Gayle (US 11383903).
Claim 14:  The combination discloses the claimed invention except for the container lid including a sealing arrangement for sealing the container lid and the container.
Gayle teaches a lid 200 having sensors 240, 245 and an O-ring 230 (sealing arrangement) on an outside wall 225 for sealing the lid 200 to a container 900 (see fig. 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the outside wall of the lid 18 (tamper-proof sensor arrangement) to include an O-ring 230 (sealing arrangement), as taught by Gayle, in order to better seal held contents from spilling and contact from external environments.

Claim(s) 1 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fehrenbach (US 7075480) further in view of Rowlands (WO 9221573).
Claim 1:  Fehrenbach discloses a tamper-proof sensor arrangement, comprising: a radar filling level measuring device 1 (electronics unit) including: a sensor configured to be mounted on or in an opening of some container, the sensor being configured to detect a filling level (process variable) in that container and a housing pot 2 & housing cover 3 (housing) configured to house the sensor (see fig. 4).
Fehrenbach does not disclose a securing device configured to detect or prevent the sensor from being removed from the opening of the container.
Rowlands teaches a top face 3 having an aperture 4, 5 with a bung 8 threaded therein and a tamper evident cap 9 (securing device in the form of a safety cover cap) contacting the upper side of the bung 8 above the aperture 4, 5 and configured to break visibly when removed, wherein the tamper evident cap 9 (securing device in the form of a safety cover cap) further provides a seal for dust, dirt and the like (see fig. 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have provided the tamper-proof sensor arrangement of Fehrenbach to include a tamper evident cap 9 (securing device in the form of a safety cover cap) contacting the upper side of the radar filling level measuring device 1 (electronics unit) and restrained by flange 9 of the vessel nozzle 8, as taught by Rowlands, in order to provide a further seal from dust and dirt and in order to provide tamper evidence such that a user can determine if a sensor has been accessed.
The securing device for detecting or preventing the sensor from being removed from the opening of the container is/are interpreted under 35 U.S.C. 112(f) as an eyelet on the lateral edge of the container lid, a device on the structure with the second inner thread which is designed to prevent the housing from being unscrewed or to break visibly when the housing is unscrewed, a safety cover cap, a grub screw/clamping screw, and equivalents thereof.
Claim 16:  The combination discloses wherein the sensor is a level sensor (see title).

Claim(s) 3, 5-7, 9-10, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fehrenbach (US 7075480) and Rowlands (WO 9221573) as applied to claim 1 above, and further in view of Baker (US 5111955).
Claim 3:  The combination discloses cover 7 (container lid) (see fig. 4).  The combination is silent as to the attachment between the cover 7 (container lid) and container.
The combination does not disclose a downward angled lateral edge with a first inner thread configured to screw the container lid onto the container.
Baker teaches a non-metallic hatch lid 20 with an annular skirt 42 (downward angled lateral edge) with a female lid thread 44 (first inner thread) configured to screw the non-metallic hatch lid 20 onto the combination of the hatch base 18 and container 12 (see fig. 1 and 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the cover 7 (container lid) to have an annular skirt 42 (downward angled lateral edge) with a female lid thread 44 (first inner thread), as taught by Baker, in order to positively restrain the cover 7 (container lid) to some cover such that it is better held against shifting or movement.
Claim 5:  The combination discloses wherein the cover 7 (container lid) includes an internal thread 15 (fastening arrangement in the form of a second inner thread) that extends to an underside and therefore exists on an underside thereof, the internal thread 15 (fastening arrangement in the form of a second inner thread) configured to secure the housing pot 2 & housing cover 3 (housing) thereto (see fig. 4 and C. 4 L. 27-31 and C. 7 L. 39-46).
The fastening arrangement for securing the housing is/are interpreted under 35 U.S.C. 112(f) as screws, second inner thread, bayonet lock, snap-in device, or any other fastening, and equivalents thereof.
	Claim 6:  See claim 5.
Claim 7:  The combination discloses wherein the cover 7 (container lid) has an orifice extending from the underside to a surface thereof having a radius configured to insert a portion of the housing pot 2 & housing cover 3 (housing) therein, the housing pot 2 & housing cover 3 (housing) being capable of receiving some tool to screw the housing pot 2 & housing cover 3 (housing) through the orifice (see fig. 4).
Claim 9:  The combination discloses wherein the housing pot 2 & housing cover 3 (housing) includes a housing cover 3 (structure) extending radially outward from an upper side of the housing pot 2 & housing cover 3 (housing), the housing cover 3 (structure) being capable of receiving some tool to screw the housing pot 2 & housing cover 3 (housing) through the orifice of the cover 7 (container lid) into the internal thread 15 (fastening arrangement) (see fig. 4).
Claim 10:  The combination discloses wherein the internal thread 15 (fastening arrangement in the form of a second inner thread) includes a second inner thread (see fig. 4 and C. 4 L. 27-31 and C. 7 L. 39-46).
Claim 12:  The combination discloses wherein the tamper evident cap 9 (securing device) is a safety cover cap attached to an upper side of the housing cover 3 of the housing pot 2 & housing cover 3 (housing) above the orifice of the cover 7 (container lid) and configured to break visibly when removed (see fig. 3 ‘573).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLAN D STEVENS whose telephone number is (571)270-7798. The examiner can normally be reached Monday-Friday 12-8 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on (571)272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALLAN D STEVENS/Primary Examiner, Art Unit 3736